Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-3, drawn to a printing apparatus, wherein, in a case where the first control is switched to the second control, the control unit continuously inputs a control value, wherein the control unit starts the second control in a case where a predetermined time period has elapsed since the first control is started or in a case where the conveyance unit is driven at a predetermined amount. 
II. 	Claims 4-9, drawn to a printing apparatus, wherein the first control value is such a value that is capable of displacing the tensioner by tension of the belt in a direction of pushing up the tensioner and that does not displace the tensioner in a drastic manner that exceeds a predetermine value.
III. 	Claims 10-11, drawn to a printing apparatus, wherein, in the second control, the control unit counts a time period in which a control value is equal to or higher than a threshold value and, in a case where a counted value becomes equal to or higher than a set value, it is detected that the drive unit generates heat; further comprising a movement unit configured to move according to driving of the conveyance unit and configured so that its movement is regulated at a predetermined position, wherein, in the second control, the control unit stops the driving of the drive unit in a case where a driving amount of the conveyance unit within a set time period becomes equal to or lower than a threshold value.
IV. 	Claims 12-18, drawn to a printing apparatus, wherein the belt is in an endless shape wrapped around a first pulley, which is rotated by the driving from the drive unit, and a second pulley, which is capable of driving the conveyance unit, wherein the tensioner pivotally moves about a center of pivotal movement and includes a third pulley, which externally makes pressure contact with the belt between the first pulley and the second pulley, and wherein, if a radius of the third pulley is "r" and a distance between the center of pivotal movement of the tensioner and a rotational center of the third pulley is "H", the center of pivotal movement is at a position closer to the first pulley relative to the second pulley and between "H" and "H-r" in a direction away from the belt relative to a common tangent line that is common to the first pulley and the second pulley.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each Invention is clearly not overlapped and variant to that of each of the other Inventions.
The claims that are not included in the groups above are generic.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the subject matters of the inventions require different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853